El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
En este caso fue dictada sentencia declarando al ape-lante dueño de un auto guagua embargado por la. Compa-ñía Azucarera del Toa como de la propiedad de Félix Es-cudero.
La sentencia que fue redactada por el abogado del ter-*635cerista contenía un pronunciamiento relativo a costas las cuales habían de ser satisfechas por la demandante en la ac-ción original.
Después de una vista de un memorándum que incluía honorarios de abogado que fueron impugnados por la citada compañía, la corte inferior enmendó su sentencia en el sen-tido de excluir los honorarios de abogado, y aprobó las demás partidas.
El apelante se funda principalmente en el artículo 328 del Código de Enjuiciamiento Civil en relación con los ar-tículos 327, 330, 331 y 339 del referido Código, e insiste en un derecho absoluto a las Costas, incluyendo honorarios de abogado como cosa corriente.
Pero esta cuestión fué resuelta en sentido adverso a la pretensión del apelante mucho tiempo antes de la fecha de la resolución que se impugna, en el caso de Zorrilla v. Orestes, et al., 28 D. P. R. 746, y observada en el de Candal et al. v. Vargas, et al., 29 D. P. R. 648. El criterio allí susten-tado fué en substancia que el artículo 328 había sido dero-gado; que las costas en todos los casos, incluyendo los proce-dimientos especiales serán o no concedidas a discreción de la corte sentenciadora; y que las costas como cosa corriente están ahora en desuso en esta jurisdicción. En el primero de los dos casos a que se acaba de hacer mención se citan en totalidad los artículos 327, 328, 330, 331 y 339, supra.
Estamos enteramente de acuerdo con el apelante en’que las circunstancias que aparecen de la faz de los autos sin otra cosa, establecerían un claro derecho a recobrar hono-rarios de abogado, y de ser completa la transcripción, po-drían justificar una revocación. Pero en los autos se dice que el tercerista presentó (prueba tanto documental como testifical en apoyo de su contención y no se incluyó en la transcripción ninguna exposición del caso. También es cierto que la compañía demandada no alegó ninguna de-fensa afirmativa en justificación o excusa, y no presentó *636ninguna prueba en la vista del memorándum. Pero el juez sentenciador tiene una discreción muy amplia en cuestiones como ésta, y existe una fuerte presunción en favor de la c'o-rreción a que llegó la corte inferior. Alguna razón satisfac-toria que pueda justificar la incautación de la propiedad del ‘apelante por la demandante en la acción original puede ha-ber surgido del interrogatorio de repreguntas de los testigos del tercerista, o de algún otro modo incidental, durante la vista; por virtud de los autos en fragmentos que se encuen-tran ante nos, no podemos declarar que la corte inferior abu-sara de su discreción.
Debe confirmarse la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Franco Soto.